Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 12, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  140422 & (101)(102)                                                                                  Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Mary Beth Kelly,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 140422
                                                                    COA: 281197
                                                                    Wayne CC: 07-009190-01
  DEDRICK LAVONZ McCAULEY,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motions for immediate consideration and to adjourn oral
  argument are considered, and they are GRANTED. By order of June 25, 2010, we
  directed the Clerk to schedule oral argument on whether to grant the application, 486
  Mich 1038 (2010). This case was placed on the January 2011 session calendar for
  argument and submission. It now appears that the case of Lafler v Cooper, ___ US ___;
  79 USLW 3102 (January 7, 2011), is pending before the United States Supreme Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal. Therefore, we ORDER that the application in this case be held in
  ABEYANCE pending the decision in Lafler.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 12, 2011                    _________________________________________
          0112                                                                 Clerk